Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 14, 16-21 and 23-26 are allowed over the art of record.
The following is an examiner’s statement of reasons for allowance:
 	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, identifying, by the processing device, a plurality of available test sockets of a test platform, wherein each available test socket of the plurality of available test sockets comprises a respective one of a plurality of embedded memory components; selecting, by the processing device based on characteristics of the plurality of embedded memory components matching the desired characteristics of the one or more test memory components, one or more of the plurality of available test sockets to obtain one or more selected test sockets; and performing, by the processing device, the test using the one or more selected test sockets as claimed in the independent claims 1, 14 and 21.
 	Claims 3-7, 16-20 and 23-26 are allowed because of at least due to their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867